DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 16 November 2021, which is in response to the USPTO office action mailed 17 August 2021. Claims 1, 6, 12, 16, 20 and 21 are amended. Claims 1, 4-6, 8-12 and 14-25 are currently pending.

Response to Arguments
With respect to the claim interpretation under 35 USC §112(f), the applicant’s arguments have been considered and are not deemed persuasive. 
The applicant argues that the interpretation be withdrawn this current application is similar to “Zeroclick, LLC v. Apple Inc., 891 F.3d 1003 (Fed. Cir. 2018) because “(1) the mere presence of functional limitations does not create a means-plus-function claim; (2) the limitations at issue are not abstractions but are specific references to systems and programs that a person having ordinary skill in the art would understand; and (3) the Office Action has provided no support for the assertion that these limitations are nonce terms, i.e., common parlance synonyms for ‘means.’” (response pg. 9). Respectfully, the applicant’s arguments are not  persuasive.  
As an initial note, the facts of the current application (i.e. the optimizer) do not appear to match the facts of Zeroclick (i.e. the “program” and “user interface code”). In this case, applying the 3-prong analysis, the examiner has determined the claims (1) include terms used as substitutes for "means" that are generic placeholders (i.e. “an optimizer” in claim 1, and “a query expression repository manager” in claim 11), (2) these generic placeholders are modified by functional language, typically, but not always linked by the transition word "for" (i.e. “an optimizer for interpreting…” and “a query expression repository manager that uniquely identifies…”, and (3) these generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, based on the conclusion of the 3-prong analysis, the examiner believes the interpretation under 35 USC §112(f) is reasonable.
With respect to the 35 USC §112(b) rejections of claims 5, 15 and 21, the applicant’s arguments have been considered and are not deemed persuasive.
The applicant argues a PTAB decision (Ex Parte Gross (PTAB 2014) (Appeal 2011-004811; Application 11/565,411)) in support for the argument that “and/or” is definite language. The examiner notes that the facts of the current application do not uniquely match the facts of the PTAB decision cited by the applicant. Therefore, because the PTAB decision does not set a precedent for the use of “and/or” language, and because the facts of the cases do not uniquely match, the rejection is maintained. 
With respect to the 35 USC §103 rejection of claims 1, 4-6, 8-12 and 14-25, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an optimizer” in claim 1, and “a query expression repository manager” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 15 and 21 recite the limitation “and/or” (e.g. claim 5 line 2). It is unclear to the examiner which limitations are optional and which limitations are required. This lack of clarity renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over FREEDMAN et al., US 20200142990 A1 (hereinafter “Freedman”) in view of Galindo-Legaria et al., US 20050283458 A1 (hereinafter “Galindo-Legaria”) in further view of Corvinelli et al., US 20200409948 A1 (hereinafter “Corvinelli”).

Claim 1: Freedman teaches a computer-implemented apparatus, comprising:
(a) a database management system (DBMS) executing in a computer system, wherein the DBMS manages a database comprised of one or more tables storing data (Freedman, [0009] note FIG. 1 is a block diagram of an example computing environment including a database system that performs query optimization, [0029] note a set of records which result from a join of a first table ("table1") and a second table ("table2"); i.e. records stored in tables reads on one or more tables storing data); and
(b) an optimizer for interpreting one or more queries comprised of one or more query expressions to generate one or more query execution plans for execution by the DBMS (Note, this element is interpreted under 35 USC 112(f) as hardware coupled with the algorithm disclosed in the specification, Freedman, [0024] note A query optimization module 206 processes the query tree 202 by applying transformations 204… The results of transformations are herein called "expressions". The various alternatives of the query tree 202 or of portions of it created by application of the transformations 204 are evaluated for their likely performance impact or cost of computation. The best combination of alternatives is selected to generate the query execution plan 120),
searching for the query expressions from other queries based on operations, source identifiers, projections and conditions stored in a query expression repository (QER) (Freedman, [0030] note The query optimizer parses this query and initializes a memo table 208 representing a query tree corresponding to this query, [0033] note a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions. Expressions include data representing an operation and data representing its operands. The operands can refer to other groups or expressions by reference to an identifier of the group or expression. The identifier may be explicitly stored in the memo table as part of the data representing a group or expression, or may be inferred (e.g., it is an index), due to the structure of the memo table, [0035] note the memo table 208 further includes a data structure called a lineage node), and
using planning and execution information for the query expressions stored in the QER to generate the query execution plans, so that the optimizer learns from previous queries to improve current and subsequent queries (Freedman, [0024] note The results of transformations are herein called "expressions". The various alternatives of the query tree 202 or of portions of it created by application of the transformations 204 are evaluated for their likely performance impact or cost of computation. The best combination of alternatives is selected to generate the query execution plan 120), [0027] note The query optimization module 206 records, for each possible expression generated by a transformation 204, data indicating the transformation that generated the expression, [0028] note a similar technique of recording steps taken in this search process, herein called recording the lineage of the query optimization plan, also can be used with similar effect. This data can otherwise be stored as a part of, or in association with, the data structure used to represent the input query as transformed throughout the process of query optimization).
Kanawa does not explicitly teach a relational database management system (RDBMS); and wherein the optimizer enables inter-query learning at a query expression level.
However, Galindo-Legaria teaches teach a relational database management system (RDBMS) (Galindo-Legaria, [0045] note the database engine comprises a relational database engine with object relational extensions, [0054] note The query optimizer of a database system transforms an originally submitted query into an execution plan which determines the order in which data is to be processed, for example. In the course of an optimization, the original query is broken down into sub-expressions, [0056] note a usage statistics counter associated with the stored encoded sub-expression is updated to indicate that the sub-expression was found in another query. Each stored sub-expression desirably has a counter associated with it, [0057] note detecting frequently used query sub-expressions in a query workload). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query optimizer of Freedman with the query optimizer in a relational database environment of Galindo-Legaria according to known methods (i.e. optimizing queries in a relational database system based on detecting frequently used query sub-expressions). Motivation for doing so is that this provides an accurate, up-to-date workload synopsis without requiring additional tools or incurring the overhead of client-side tools (Galindo-Legaria, [0016]).
Freedman and Galido-Legaria do not explicitly teach wherein the optimizer enables inter-query learning at a query expression level.
However, Corvinelli teaches this (Corvinelli, [Fig. 4], [0014] note Machine learning optimizer 110 is configured to generally apply machine learning techniques to a query optimization scenario, [0028] note query classifier method 400 includes receiving (410) a query comprising a set of elements and a set of runtime metrics, calling (420) a search algorithm to generate the next query execution plan, determining (425) whether a query execution plan exists, [0031] no Determining (425) whether a query execution plan exists may include conducting a search to identify an execution plan corresponding to the received query exists… If a query execution plan does not exist (425, no branch), the method continues by generating (460) common query classes from a set of best plans, [0036] note Providing (470) feedback of one or more query classes to the runtime ML layer 114 may include updating the model with the new classes. In at least one embodiment, the model is retrained offline; in other embodiments, the model is continuously trained online).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query optimizer of Freedman and Galindo-Legaria with the machine learning optimizer of Corvinelli according to known methods (i.e. applying machine learning techniques to a query the query optimizer). Motivation for doing so is that systems that utilize machine learning achieve faster query execution speeds than the current cost-based query optimizers (Corvinelli, [0011]).

Claim 4: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 1, wherein the optimizer reuses results from the query expressions stored in the query expression repository (Freedman, [Fig. 7], [0048] note FIG. 7, a flowchart describing operation of an example illustrative implementation of optimization replay, limiting application of transformations by the query optimizer based on a recorded lineage for a prior-computed query execution plan, [0049] note The re-use of only the applied transformations that resulted in a selected query execution plan).

Claim 5: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 1, wherein the query expressions comprise table relations, intermediate results and/or final results of operations (Freedman, [0030] note An expression can be a logical representation of a part of the query or can represent a database operation that performs that part of the query. All the expressions in a single group are logically equivalent alternatives of that group. An expression generally includes data specifying an operation, e.g. "Join" at 306, and data specifying one or more operands on which the operation is performed, by reference to a group or group expression).

Claim 6: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 1, wherein the query expressions are stored in the query expression repository with a query expression identifier; one or of the more operations performed; one or more of the source identifiers associated with the operations; and operation-specific information including frequency of use, the projections and the conditions (Freedman, [0033] note a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions. Expressions include data representing an operation and data representing its operands. The operands can refer to other groups or expressions by reference to an identifier of the group or expression. The identifier may be explicitly stored in the memo table as part of the data representing a group or expression, or may be inferred (e.g., it is an index), due to the structure of the memo table).

Claim 8: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 1, wherein the query expressions are stored in the query expression repository in an order that the optimizer plans the operations (Freedman, [0033] note Such a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions).

Claim 9: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 5, wherein the query expressions are represented by query expression trees (Freedman, [0024] note A transformation may provide a possible operation to implement a part of the query, as a specific implementation of one of the nodes of the query tree 202. The results of transformations are herein called "expressions").

Claim 10: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 9, wherein the query expressions are stored in the query expression repository in a bottom-up order of the query expression trees (Freedman, [0046] note In FIG. 6, a depth-first, top-down search of the query execution plan is described. Alternatively, a breadth-first search can be performed, and searches can be performed in a top-down or bottom-up manner).

Claim 11: Freedman, Galindo-Legaria and Corvinelli teach the apparatus of claim 2, wherein the query expression repository is managed by a query expression repository manager that uniquely identifies each of the query expressions in the query expression repository and increments a frequency for each of the query expressions based on how often each of the query expressions is referenced in the previous, current and subsequent versions of the queries (Note, this element is interpreted under 35 USC 112(f) as hardware coupled with the algorithm disclosed in the specification, Galindo-Legaria, [0056] note a usage statistics counter associated with the stored encoded sub-expression is updated to indicate that the sub-expression was found in another query. Each stored sub-expression desirably has a counter associated with it, [0057] note detecting frequently used query sub-expressions in a query workload).

Claim 12: Freedman teaches a computer-implemented method, comprising:
(a) executing a database management system (DBMS) in a computer system, wherein the DBMS manages a database comprised of one or more tables storing data (Freedman, [0009] note FIG. 1 is a block diagram of an example computing environment including a database system that performs query optimization, [0029] note a set of records which result from a join of a first table ("table1") and a second table ("table2"); i.e. records stored in tables reads on one or more tables storing data);
(b) interpreting one or more queries comprised of one or more query expressions in an optimizer to generate one or more query execution plans for execution by the DBMS (Freedman, [0024] note A query optimization module 206 processes the query tree 202 by applying transformations 204… The results of transformations are herein called "expressions". The various alternatives of the query tree 202 or of portions of it created by application of the transformations 204 are evaluated for their likely performance impact or cost of computation. The best combination of alternatives is selected to generate the query execution plan 120),
searching for the query expressions from other queries based on operations, source identifiers, projections and conditions stored in a query expression repository (QER) (Freedman, [0030] note The query optimizer parses this query and initializes a memo table 208 representing a query tree corresponding to this query, [0033] note a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions. Expressions include data representing an operation and data representing its operands. The operands can refer to other groups or expressions by reference to an identifier of the group or expression. The identifier may be explicitly stored in the memo table as part of the data representing a group or expression, or may be inferred (e.g., it is an index), due to the structure of the memo table, [0035] note the memo table 208 further includes a data structure called a lineage node), and
using planning and execution information for the query expressions stored in the QER to generate the query execution plans, so that the optimizer learns from previous queries to improve current and subsequent queries (Freedman, [0024] note The results of transformations are herein called "expressions". The various alternatives of the query tree 202 or of portions of it created by application of the transformations 204 are evaluated for their likely performance impact or cost of computation. The best combination of alternatives is selected to generate the query execution plan 120), [0027] note The query optimization module 206 records, for each possible expression generated by a transformation 204, data indicating the transformation that generated the expression, [0028] note a similar technique of recording steps taken in this search process, herein called recording the lineage of the query optimization plan, also can be used with similar effect. This data can otherwise be stored as a part of, or in association with, the data structure used to represent the input query as transformed throughout the process of query optimization).
Freedman does not explicitly teach a relational database management system (RDBMS); and wherein the optimizer enables inter-query learning at a query expression level.
However, Galindo-Legaria teaches this (Galindo-Legaria, [0045] note the database engine comprises a relational database engine with object relational extensions, [0054] note The query optimizer of a database system transforms an originally submitted query into an execution plan which determines the order in which data is to be processed, for example. In the course of an optimization, the original query is broken down into sub-expressions, [0056] note a usage statistics counter associated with the stored encoded sub-expression is updated to indicate that the sub-expression was found in another query. Each stored sub-expression desirably has a counter associated with it, [0057] note detecting frequently used query sub-expressions in a query workload). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query optimizer of Freedman with the query optimizer in a relational database environment of Galindo-Legaria according to known methods (i.e. optimizing queries in a relational database system based on detecting frequently used query sub-expressions). Motivation for doing so is that this provides an accurate, up-to-date workload synopsis without requiring additional tools or incurring the overhead of client-side tools (Galindo-Legaria, [0016]).
Freedman and Galido-Legaria do not explicitly teach wherein the optimizer enables inter-query learning at a query expression level.
However, Corvinelli teaches this (Corvinelli, [Fig. 4], [0014] note Machine learning optimizer 110 is configured to generally apply machine learning techniques to a query optimization scenario, [0028] note query classifier method 400 includes receiving (410) a query comprising a set of elements and a set of runtime metrics, calling (420) a search algorithm to generate the next query execution plan, determining (425) whether a query execution plan exists, [0031] no Determining (425) whether a query execution plan exists may include conducting a search to identify an execution plan corresponding to the received query exists… If a query execution plan does not exist (425, no branch), the method continues by generating (460) common query classes from a set of best plans, [0036] note Providing (470) feedback of one or more query classes to the runtime ML layer 114 may include updating the model with the new classes. In at least one embodiment, the model is retrained offline; in other embodiments, the model is continuously trained online).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query optimizer of Freedman and Galindo-Legaria with the machine learning optimizer of Corvinelli according to known methods (i.e. applying machine learning techniques to a query the query optimizer). Motivation for doing so is that systems that utilize machine learning achieve faster query execution speeds than the current cost-based query optimizers (Corvinelli, [0011]).

Claim 14: Freedman, Galindo-Legaria and Corvinelli teach the method of claim 12, wherein the optimizer reuses results from the query expressions stored in the query expression repository (Freedman, [Fig. 7], [0048] note FIG. 7, a flowchart describing operation of an example illustrative implementation of optimization replay, limiting application of transformations by the query optimizer based on a recorded lineage for a prior-computed query execution plan, [0049] note The re-use of only the applied transformations that resulted in a selected query execution plan).
 
Claim 15: Freedman, Galindo-Legaria and Corvinelli teach the method of claim 12, wherein the query expressions comprise table relations, intermediate results and/or final results of operations (Freedman, [0030] note An expression can be a logical representation of a part of the query or can represent a database operation that performs that part of the query. All the expressions in a single group are logically equivalent alternatives of that group. An expression generally includes data specifying an operation, e.g. "Join" at 306, and data specifying one or more operands on which the operation is performed, by reference to a group or group expression).

Claim 16: Freedman, Galindo-Legaria and Corvinelli teach the method of claim 16, wherein the query expressions are stored in the query expression repository with a query expression identifier; one or of the more operations performed; one or more of the source identifiers associated with the operations; and operation- specific information including frequency of use, the projections and the conditions (Freedman, [0033] note a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions. Expressions include data representing an operation and data representing its operands. The operands can refer to other groups or expressions by reference to an identifier of the group or expression. The identifier may be explicitly stored in the memo table as part of the data representing a group or expression, or may be inferred (e.g., it is an index), due to the structure of the memo table).

Claim 17: Freedman, Galindo-Legaria and Corvinelli teach the method of claim 12, wherein the query expressions are stored in the query expression repository in an order that the optimizer plans the operations (Freedman, [0033] note Such a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions).

Claim 18: Freedman, Galindo-Legaria and Corvinelli teach the method of claim 12, wherein the query expressions are represented by query expression trees (Freedman, [0024] note A transformation may provide a possible operation to implement a part of the query, as a specific implementation of one of the nodes of the query tree 202. The results of transformations are herein called "expressions"), and 
the query expressions are stored in the query expression repository in a bottom-up order of the query expression trees (Freedman, [0046] note In FIG. 6, a depth-first, top-down search of the query execution plan is described. Alternatively, a breadth-first search can be performed, and searches can be performed in a top-down or bottom-up manner).

Claim 19: Freedman, Galindo-Legaria and Corvinelli teach the method of claim 12, wherein the query expression repository is managed by a query expression repository manager that uniquely identifies each of the query expressions in the query expression repository and increments a frequency for each of the query expressions based on how often each of the query expressions is referenced in the previous, current and subsequent versions of the queries (Galindo-Legaria, [0056] note a usage statistics counter associated with the stored encoded sub-expression is updated to indicate that the sub-expression was found in another query. Each stored sub-expression desirably has a counter associated with it, [0057] note detecting frequently used query sub-expressions in a query workload).

Claim 20: Freedman teaches a computer program product, the computer program product comprising non-transitory a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform a method, comprising:
(a) executing a database management system (DBMS) in a computer system, wherein the DBMS manages a relational database comprised of one or more tables storing data (Freedman, [0009] note FIG. 1 is a block diagram of an example computing environment including a database system that performs query optimization, [0029] note a set of records which result from a join of a first table ("table1") and a second table ("table2"); i.e. records stored in tables reads on one or more tables storing data);
(b) interpreting one or more queries comprised of one or more query expressions in an optimizer to generate one or more query execution plans for execution by the DBMS (Freedman, [0024] note A query optimization module 206 processes the query tree 202 by applying transformations 204… The results of transformations are herein called "expressions". The various alternatives of the query tree 202 or of portions of it created by application of the transformations 204 are evaluated for their likely performance impact or cost of computation. The best combination of alternatives is selected to generate the query execution plan 120),
searching for the query expressions from other queries based on operations, source identifiers, projections and conditions stored in a query expression repository (QER) (Freedman, [0030] note The query optimizer parses this query and initializes a memo table 208 representing a query tree corresponding to this query, [0033] note a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions. Expressions include data representing an operation and data representing its operands. The operands can refer to other groups or expressions by reference to an identifier of the group or expression. The identifier may be explicitly stored in the memo table as part of the data representing a group or expression, or may be inferred (e.g., it is an index), due to the structure of the memo table, [0035] note the memo table 208 further includes a data structure called a lineage node), and
using planning and execution information for the query expressions stored in the QER to generate the query execution plans, so that the optimizer learns from previous queries to improve current and subsequent queries (Freedman, [0024] note The results of transformations are herein called "expressions". The various alternatives of the query tree 202 or of portions of it created by application of the transformations 204 are evaluated for their likely performance impact or cost of computation. The best combination of alternatives is selected to generate the query execution plan 120), [0027] note The query optimization module 206 records, for each possible expression generated by a transformation 204, data indicating the transformation that generated the expression, [0028] note a similar technique of recording steps taken in this search process, herein called recording the lineage of the query optimization plan, also can be used with similar effect. This data can otherwise be stored as a part of, or in association with, the data structure used to represent the input query as transformed throughout the process of query optimization).
Freedman does not explicitly teach a relational database management system (RDBMS); and wherein the optimizer enables inter-query learning at a query expression level.
However, Galindo-Legaria teaches a relational database management system (RDBMS) (Galindo-Legaria, [0045] note the database engine comprises a relational database engine with object relational extensions, [0054] note The query optimizer of a database system transforms an originally submitted query into an execution plan which determines the order in which data is to be processed, for example. In the course of an optimization, the original query is broken down into sub-expressions, [0056] note a usage statistics counter associated with the stored encoded sub-expression is updated to indicate that the sub-expression was found in another query. Each stored sub-expression desirably has a counter associated with it, [0057] note detecting frequently used query sub-expressions in a query workload). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query optimizer of Freedman with the query optimizer in a relational database environment of Galindo-Legaria according to known methods (i.e. optimizing queries in a relational database system based on detecting frequently used query sub-expressions). Motivation for doing so is that this provides an accurate, up-to-date workload synopsis without requiring additional tools or incurring the overhead of client-side tools (Galindo-Legaria, [0016]).
Freedman and Galido-Legaria do not explicitly teach wherein the optimizer enables inter-query learning at a query expression level.
However, Corvinelli teaches this (Corvinelli, [Fig. 4], [0014] note Machine learning optimizer 110 is configured to generally apply machine learning techniques to a query optimization scenario, [0028] note query classifier method 400 includes receiving (410) a query comprising a set of elements and a set of runtime metrics, calling (420) a search algorithm to generate the next query execution plan, determining (425) whether a query execution plan exists, [0031] no Determining (425) whether a query execution plan exists may include conducting a search to identify an execution plan corresponding to the received query exists… If a query execution plan does not exist (425, no branch), the method continues by generating (460) common query classes from a set of best plans, [0036] note Providing (470) feedback of one or more query classes to the runtime ML layer 114 may include updating the model with the new classes. In at least one embodiment, the model is retrained offline; in other embodiments, the model is continuously trained online).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query optimizer of Freedman and Galindo-Legaria with the machine learning optimizer of Corvinelli according to known methods (i.e. applying machine learning techniques to a query the query optimizer). Motivation for doing so is that systems that utilize machine learning achieve faster query execution speeds than the current cost-based query optimizers (Corvinelli, [0011]).

Claim 21: Freedman, Galindo-Legaria and Corvinelli teach the computer program product of claim 20, wherein the query expressions comprise table relations, intermediate results and/or final results of operations (Freedman, [0030] note An expression can be a logical representation of a part of the query or can represent a database operation that performs that part of the query. All the expressions in a single group are logically equivalent alternatives of that group. An expression generally includes data specifying an operation, e.g. "Join" at 306, and data specifying one or more operands on which the operation is performed, by reference to a group or group expression).

Claim 22: Freedman, Galindo-Legaria and Corvinelli teach the computer program product of claim 20, wherein the query expressions are stored in the query expression repository with a query expression identifier; one or more of the operations performed; one or more of the source identifiers associated with the operations; and operation-specific information including frequency of use, the projections and the conditions (Freedman, [0033] note a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions. Expressions include data representing an operation and data representing its operands. The operands can refer to other groups or expressions by reference to an identifier of the group or expression. The identifier may be explicitly stored in the memo table as part of the data representing a group or expression, or may be inferred (e.g., it is an index), due to the structure of the memo table).

Claim 23: Freedman, Galindo-Legaria and Corvinelli teach the computer program product of claim 20, wherein the query expressions are stored in the query expression repository in an order that the optimizer plans the operations (Freedman, [0033] note Such a memo table 208 can be represented by a collection, such as an ordered array, of groups, where each group is a collection, such as an ordered array, of expressions).

Claim 24: Freedman, Galindo-Legaria and Corvinelli teach the computer program product of claim 20, wherein the query expressions are represented by query expression trees, and the query expressions are stored in the query expression repository in a bottom-up order of the query expression trees (Freedman, [0046] note In FIG. 6, a depth-first, top-down search of the query execution plan is described. Alternatively, a breadth-first search can be performed, and searches can be performed in a top-down or bottom-up manner).

Claim 25: Freedman, Galindo-Legaria and Corvinelli teach the computer program product of claim 20, wherein the query expression repository is managed by a query expression repository manager that uniquely identifies each of the query expressions in the query expression repository and increments a frequency for each of the query expressions based on how often each of the query expressions is referenced in the previous, current and subsequent versions of the queries (Galindo-Legaria, [0056] note a usage statistics counter associated with the stored encoded sub-expression is updated to indicate that the sub-expression was found in another query. Each stored sub-expression desirably has a counter associated with it, [0057] note detecting frequently used query sub-expressions in a query workload).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165